                 Case 14-10303-LMI      Doc 218     Filed 06/11/19     Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA

IN RE:
                                                             Case Number: 14-10303-LMI

      SILVIA FELIPE BOSADA,
            Debtor
____________________________/

                  AGREED MOTION TO MODIFY SIXTH MODIFIED PLAN
                 AND CERTIFICATE OF SERVICE OF NOTICE OF HEARING

         Nancy K Neidich, Standing Chapter 13 Trustee ("Trustee") files this Agreed Motion to

Modify Sixth Modified Plan and states as follows:

         1) The Sixth Modified Plan does not disclose the Trustee's disbursement of $255.00 to

PNC Mortgage for the arrearage on Claim #3.

         2) The undersigned and Todd Ostergard, Esq, attorney for the debtors agreed to the entry

of this order.

         WHEREFORE, the Trustee and Debtor's attorney request that this Court enter an order

modifying the 6th Modified Plan to disclose the payment of $255.00 to PNC Mortgage for the

arrearage on Claim #3.

                                      RESPECTFULLY SUBMITTED:
                                                NANCY K. NEIDICH, ESQUIRE
                                                STANDING CHAPTER 13 TRUSTEE
                                                P.O. BOX 279806
                                                MIRAMAR, FL 33027-9806

                                                     By: /s/___________________
                                                             Amy E. Carrington, Esq.
                                                             Senior Staff Attorney
                                                             FLORIDA BAR NO: 101877

                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of this Agreed Motion to Modify Sixth
             Case 14-10303-LMI      Doc 218     Filed 06/11/19    Page 2 of 2




Modified Plan was served through NEF on debtor's attorney on June 11, 2019


                                                 /s/
                                                 Amy E Carrington, Esq
